DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-8 and 21-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 23 and 29 is the inclusion of a flow management device receiving a first indication that an auxiliary tank stores primary fuel causes the flow management device to allow delivery of the primary fuel to a piston cylinder injection nozzle, allow return of excess primary fuel back to the auxiliary tank, and disallow delivery of the primary fuel to an auxiliary injection nozzle, wherein the flow management device receiving a second indication that the auxiliary tank stores the auxiliary fuel causes the flow management device to allow delivery of the auxiliary fuel to the auxiliary injection nozzle and disallow delivery of the auxiliary fuel to the piston cylinder injection nozzle. The primary reason for the allowance of claim 35 is the inclusion of the steps of receiving a user input at a flow management device, the user input including a first indication that an auxiliary tank stores the primary fuel or a second indication that the auxiliary tank stores the auxiliary fuel, and based on the indication: delivering, upon receiving the first indication, the primary fuel from the auxiliary tank to the piston cylinder injection nozzle, preventing delivery of the primary fuel to the auxiliary injection nozzle in fluid communication with an air intake upstream of a piston cylinder injection nozzle, and allowing excess . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747